Order filed June 27, 2013




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-13-00122-CV
                                    ____________

CITY DIRECT MOTOR CARS, INC AND MAHDI MOHAMMADAGHAEI,
                          Appellants

                                         V.

                       EXPO MOTORCARS, L.L.C., Appellee


                       On Appeal from the 157th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2009-78921

                                     ORDER

      Appellants’ brief was due June 17, 2013. No brief or motion for extension of
time has been filed.

      Unless appellants submit a brief to the clerk of this court on or before July
30, 2013, the court will dismiss the appeal for want of prosecution. See Tex. R.
App. P. 42.3(b).

                                       PER CURIAM